         Case 2:20-cv-03407-LMA Document 10 Filed 02/24/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 MELINDA PRICE-BEDI,                                              CIVIL ACTION
 MOTHER OF DECEASED SCOTT
 SALVATORE GARCIE
 VERSUS                                                           NUMBER: 20-3407


 PORSCHE CAR NORTH AMERICA,                                       SECTION: “I” (1)
 INV., ET AL

                                           ORDER

       The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and the objection by plaintiff, Melinda Price-Bedi, which

is hereby OVERRULED, approves the Magistrate Judge’s Findings and Recommendation and

adopts it as its opinion. Accordingly,

       IT IS ORDERED that the lawsuit is REMANDED to the 24th Judicial District Court for

the Parish of Jefferson, Louisiana.

       New Orleans, Louisiana, this 24th day of February, 2021.




                                            ________________________________
                                                    LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE
